Investors/Corporate: David S. Bassin, CFO inVentiv Health, Inc. (732) 537-4804 investor@inventivhealth.com Media: Marcia Frederick inVentiv Health, Inc. (614) 543-6281 mfrederick@inventivhealth.com inVentiv Health Reports Record Financial Results for Fourth Quarter and Full Year 2007 Reconfirms Revenue and Earnings Guidance for 2008 · Total Revenues Up 28% to $977.3mm for Full Year; Up 27% to $268.0mm for Fourth Quarter · Adjusted EPS (incl. Stock Compensation) Up 16% to $1.59 for Full Year (GAAP EPS down 11% to $1.46); Up 27% to $0.47 for Fourth Quarter (GAAP EPS up 62% to $0.47) · Continuing New Win Momentum and Pipeline Strengthening Across Segments · Reconfirming 2008 Revenue Guidance of $1.05 – $1.15 billion and Adjusted EPS Guidance of $1.80 - $1.90 including Stock Compensation (GAAP EPS Guidance of $1.78 - $1.88) See note (1) below for an explanation of all non-GAAP financial measures.All segment information is presented on a comparable basis as if the Company had operated with four segments since inception. SOMERSET, NEW JERSEY, February 28, 2008 inVentiv Health, Inc. (NASDAQ: VTIV), a leading provider of commercialization services to the global pharmaceutical and healthcare industries, today announced record financial results for the fourth quarter and full year 2007. Fourth Quarter 2007 Results from Continuing Operations: · Total revenues increased 27% to $268.0 million for the fourth quarter of 2007, compared to $211.8 million for the fourth quarter of 2006.Net revenues increased 26% to $214.2 million, compared to $170.3 million for the fourth quarter of 2006. · Adjusted operating income increased 43% to $31.5 million for the fourth quarter of 2007, compared to $22.0 million for the fourth quarter of 2006.GAAP operating income increased 75% to $32.3 million for the fourth quarter of 2007, compared to $18.5 million for the fourth quarter of 2006. · Adjusted income from continuing operations increased 35% to $15.3 million for the fourth quarter of 2007, compared to $11.3 million for the fourth quarter of 2006.GAAP income from continuing operations increased 72% to $15.5 million for the fourth quarter of 2007, compared to $9.0 million for the fourth quarter of 2006. · Adjusted diluted earnings per share (EPS), including stock compensation expense, increased 27% to $0.47 for the fourth quarter of 2007, compared to $0.37 for the fourth quarter of 2006.GAAP diluted EPS increased 62% to $0.47 for the fourth quarter of 2007, compared to $0.29 for the fourth quarter of 2006. Full Year 2007 Results from Continuing Operations: · Total revenues increased 28% to $977.3 million for 2007, compared to $766.2 million for 2006.Net revenues increased 26% to $796.7 million, compared to $631.6 million for 2006.Pro-forma organic net revenue growth for 2007 was 13% compared to the same period last year. · Adjusted operating income increased 25% to $102.2 million for 2007, compared to $81.6 million for 2006.GAAP operating income increased 21% to $94.8 million for 2007, compared to $78.1 million for 2006. · Adjusted income from continuing operations increased 25% to $51.3 million for 2007, compared to $41.0 million for 2006.GAAP income from continuing operations decreased 4% to $47.2 million for 2007, compared to $49.2 million for 2006. This decrease is reflective of the $1.0 million and $9.1 million of tax benefits recognized in 2007 and 2006, respectively, as described in note (1). · Adjusted diluted EPS, including stock compensation expense, increased 16% to $1.59 for 2007, compared to $1.37 for 2006.GAAP diluted EPS decreased 11% to $1.46 for 2007, compared to $1.64 for 2006.This decrease is reflective of $0.03 and $0.30 of tax benefits recognized in 2007 and 2006, respectively, as described in note (1). 2007 Highlights and Key Accomplishments: · Record Revenue, Adjusted Operating Income and Adjusted EPS:Total revenue, adjusted operating income and adjusted EPS of $977.3 million, $102.2 million and $1.59, respectively, were new records for inVentiv, underscoring the strength of the Company’s multi-faceted business model and continued effective execution across its businesses.In addition, inVentiv delivered 13% pro forma organic net revenue growth for the year. · inVentiv Clinical reported record total revenues of $186.9 million during 2007 and $47.9 million during the fourth quarter of 2007, up 25% and 23% respectively from the comparable prior-year periods.Billable headcounts in clinical staffing continued to increase meaningfully during 2007, further strengthening inVentiv Clinical’s market position in an expanding clinical trials marketplace. Revenues also increased significantly within inVentiv Clinical’s functional outsourcing business. · inVentiv Communications reported record total revenues of $289.1 million during 2007 and $88.1 million during the fourth quarter of 2007, up 39% and 53% respectively from the comparable prior-year periods, including results from several acquisitions completed during 2007.The division delivered over 30 significant new wins or expansions with existing accounts over the course of the year, resulting in enhanced momentum in the fourth quarter of 2007 and accelerating organic growth leading to a strengthened outlook for 2008. · inVentiv Commercial reported total revenues of $400.8 million during 2007 and $100.8 million during the fourth quarter of 2007, up 15% and 5% respectively from the comparable prior-year periods, including the wind-down of its Novartis contract in the fourth quarter.The division finished 2007 with several new sales team wins and expansions including two contracts with mid-tier pharma clients, an agreement with a leading biotechnology company, the continued expansion of its two new ‘on-boarding’ programs, and new wins and project expansions in various specialty services for more than 40 clients. · inVentiv Patient Outcomes, the Company’s newest segment, reported record total revenues of $100.5 million during 2007 and $31.3 million during the fourth quarter of 2007, up 62% and 59% respectively from the comparable prior-year periods.This strong performance included several new wins in the patient compliance and nurse educator businesses, as well as the results from AWAC, which was acquired in July 2007. · Strategic Acquisitions:During 2007 inVentiv strengthened its Communications segment with the addition of Chandler Chicco Agency, Chamberlain Healthcare Public Relations, Ignite Health and Addison-Whitney, bolstered its Commercial segment with the addition of Strategyx, and formed inVentiv Patient Outcomes in conjunction with the acquisition of AWAC.At the end of the fourth quarter of 2007, inVentiv also increased its equity stake in its Germany affiliate Liedler GmbH. · Strong Win Momentum:inVentiv added over 125 net new clients and now serves over 325 unique clients and supports over 850 client brands.In addition, inVentiv delivered over 130 cross-business unit new pitches in 2007, and is actively pursuing a new business pipeline of over $400 million. · Key Investments:The Company significantly strengthened its senior management team in 2007 with the promotion of R. Blane Walter to President, Terrell G. Herring to Chief Operating Officer and other key leadership appointments.In addition, in late 2007 inVentiv initiated several key new investments, primarily in technology in its Clinical segment and in integrated account management, in order to further drive longer-term growth and margin expansion. · Strong Cash Flow:As a result of the strength of inVentiv’s operations, the Company generated $58.7 million of cash flow from operations during 2007, including $43.2 million in the fourth quarter, and finished the year with $98.1 million of cash and marketable securities on the balance sheet as of December 31, Mr. Eran Broshy, Chairman and Chief Executive Officer of inVentiv Health, commented, “I am very pleased with inVentiv’s record fourth quarter and full year results, demonstrating our unique leadership position built on a strong and diversified business model.We have continued to effectively execute for our clients by offering best-in-class offerings, and also are increasingly delivering broader integrated solutions to our clients.At the same time, I am excited at our increasing new win momentum and the significant new business pipeline we are pursuing, which now stands at over $400 million.” inVentiv Health Reports Fourth Quarter 2007 Results Pageof 2008 Guidance Reconfirmed Based on the Company’s strong performance during the fourth quarter and full year of 2007, the Company is, at this time, reconfirming its 2008 revenue guidance of $1.05 - $1.15 billion and adjusted earnings per share guidance of $1.80 - $1.90 including stock compensation expense (GAAP earnings per share guidance of $1.78 - $1.88). Adjusted guidance figures exclude derivative interest income or expense related to the Company’s interest rate hedge on its term loan facility, certain impairment charges from marketable securities, and non-recurring tax adjustments. Conference Call
